UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 07-1416


BERNARD BRIGHT,

                  Petitioner - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF CORRECTIONS; QUINCY’S FAMILY
STEAKHOUSE; PALMER WORK RELEASE CENTER,

                  Defendants - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Columbia.    Joseph F. Anderson, Jr., Chief
District Judge. (3:07-cv-00214-JFA)


Submitted:    August 20, 2009                   Decided: August 24, 2009


Before WILKINSON and      MICHAEL,    Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Bernard Bright, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bernard     Bright    appeals    the   district   court’s     order

accepting the recommendation of the magistrate judge and denying

relief on his 42 U.S.C. § 1983 (2006) complaint and denying his

request for a refund of the filing fee.              We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court.              See Bright v. S.C.

Dep’t of Corr., No. 3:07-cv-00214-JFA (D.S.C. Apr. 20, 2007).

We   dispense   with   oral     argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                      2